Exhibit 10.14


FIRSTENERGY SOLUTIONS CORP.
AMENDED AND RESTATED 2018 ANNUAL INCENTIVE PROGRAM (AIP)
This FirstEnergy Solutions Corp. Amended and Restated 2018 Annual Incentive
Program (“AIP”) covers certain employees of FirstEnergy Solutions Corp. and its
subsidiaries (“FES” or “Company”). Participants in the AIP will not participate
in the FES 2018 Short-Term Incentive Program. While no additional grants will be
made to FES employees under the FirstEnergy Corp. 2015 Incentive Compensation
Plan (“FE ICP”), which was effective May 19, 2015, any awards previously issued
under the FE ICP and/or the FirstEnergy Corp. 2007 Incentive Compensation Plan
shall continue in full force and effect.
PURPOSE OF PROGRAMS
The AIP provides cash incentive awards to employees of FES whose contributions
support the successful achievement of Financial and Operational Key Performance
Indicators (“KPIs”) of FES.
ELIGIBILITY
The FES Board of Directors may, from time to time, select FES non-represented
full-time employees to participate in the AIP. Upon the recommendation of the
FES Board of Directors, the FirstEnergy Board of Directors will review and make
the final selection regarding participation for anyone who is a Section 16
Insider.
To be eligible, newly hired employees must be on the payroll prior to February
15th of the applicable performance period. Employees transferring to the Company
from another FirstEnergy Corp. affiliate may be eligible for a full award or a
pro-rated award as determined by the FES Board of Directors.
Eligible employees who voluntarily resign during the performance period or are
discharged for cause at any time during a plan year forfeit payment due under
their AIP award and are required to return to any payments made to them under
the AIP to the Company. An eligible employee who accepts a position with another
affiliate of FirstEnergy Corp. prior to receipt of any payment under the AIP
shall forfeit their entire award hereunder, to the extent not paid, but shall be
issued a new award for the applicable Performance Period under either the
FirstEnergy Corp. 2015 Incentive Compensation Plan or the FirstEnergy Nuclear
Operating Company 2018 Annual Incentive Program, as applicable. An eligible
employee who accepts a position with another affiliate of FirstEnergy Corp.
after receipt of any payment, shall forfeit any further payment hereunder but
shall be considered for a pro-rated award for the applicable Performance Period
under either the FirstEnergy Corp. 2015 Incentive Compensation Plan or the
FirstEnergy Nuclear Operating Company 2018 Annual Incentive Program, as
applicable.


1

--------------------------------------------------------------------------------




PERFORMANCE PERIOD
The performance period for the AIP will be January 1, 2018 through December 31,
2018, unless otherwise determined by the FES Board of Directors.
KEY PERFORMANCE INDICATORS (KPIs)
There are two categories of the 2018 KPI performance measures used in the AIP:
a) the safety, environmental and business unit KPI goals (“Operational KPI
Goals”) and b) the FES and business unit KPI goals related to financial metrics
(“Financial KPI Goals”). The KPI Goals are intended to drive the Company’s
financial success and the nature, number, weighting and targeted achievement
levels of the KPIs are at the discretion of the FES Board of Directors.
For the 2018 performance period, the corporate performance goals for the AIP
consist of the following Company KPIs:
Financial — FES, Competitive FES Fossil, and Nuclear O&M and Capital Spend
Safety — Either FES, Competitive FES Fossil & FENOC OSHA incident rate or
Competitive FES Fossil OSHA (depending upon business unit); either FES,
Competitive FES Fossil and FENOC Days Away/Restricted or Job Transfer Rate
(“DART”) or Competitive FES Fossil DART (depending on business unit); FES,
Competitive FES Fossil and FENOC Life Changing Events (“LCE”) or Competitive FES
Fossil LCE (depending on business unit)
Nuclear Unit Capability Factor
Competitive Generation Environmental Excursions

In the event that a decision is made during 2018 to deactivate or sell any plant
or materially modify operations in a way that could impact the FES, Competitive
FES Fossil, and Nuclear O&M and Capital Spend KPI, with the approval of the FES
Board of Directors, an appropriate adjustment will be made to this KPI.
AIP INCENTIVE CALCULATION
The incentive target opportunity is determined by multiplying the employee’s
base salary (effective as of March 1 of the plan year, as identified in SAP), by
his/her AIP target percentage(s). AIP awards will be determined based on the
achievement of the underlying KPIs. Each KPI will have a Threshold, Target and
Stretch target opportunity. Threshold is determined as 50% of the target
opportunity, and stretch is determined as 200% of the target opportunity. Awards
are then calculated based on applied KPI weightings as previously approved by
the FES Board of Directors. The base salary used in the calculation does not
include any other forms of income received during the calendar year (e.g., any
types of bonuses, incentive compensation (including pay adders, licenses or
bonuses associated with a license, overtime paid, etc.) or any amounts paid
under the FES 2016 Key Employee Retention Plan or other retention plan).


2

--------------------------------------------------------------------------------






AIP PAYMENTS
AIP awards for a given performance period will be paid in cash as follows:
–
75% of the award earned for results for the first quarter of the performance
period will be calculated and paid no later than the last day in May;

–
75% of the award earned for results for the second quarter of the performance
period will be calculated and paid no later than the last day in July; and

–
75% of the award earned for the results for the third quarter of the performance
period will be calculated and paid no later than the last day in October.

In February 2019, the results will be recalculated for the entire performance
period and the participant will be paid the difference in what was paid in the
quarterly payments during the course of the plan year and the award amount
recalculated in February 2019. If the participant was provided quarterly
payments in excess of the award amount for the entire performance period, then
any overpayment shall be deducted from the participant’s pay until paid in full.
Awards are eligible for Employee Savings Plan contributions if an employee is
actively employed when the AIP award is paid.
SEPARATION OF EMPLOYMENT
Prorated AIP awards will be paid to eligible employees who have separated
employment during the program year due to death or retirement under the
provisions of the FirstEnergy Corp. Master Pension Plan, by the Company due to
disability or as a result of the sale of a facility in which the employee has
accepted a job offer from the purchasing entity or under conditions for which
the employee qualifies and elects benefits under the FirstEnergy Severance or
Executive Severance Benefits Plan, or any replacement for either plan. Awards
will also be paid to eligible employees who have worked during the performance
period (assuming they meet all of the eligibility rules) and separated on or
after January 1, 2019. Any quarterly payment which has not yet been paid to the
participant upon their separation of employment will be held until February 2019
where it will be subject to the recalculation for the entire performance period.
A participant will be required to repay any overpayment as a result of the
recalculation.
TRANSFER TO A NON-ELIGIBLE POSITION
An employee transferring from a plan-eligible position to a position that is not
plan eligible, will receive a prorated payout based on full months worked in the
performance year. The employee’s base salary in effect on March 1 of the plan
year will be used to calculate the award. Any quarterly payment which has not
yet been paid to the participant upon their transfer to a non‑eligible position


3

--------------------------------------------------------------------------------




will be held until February 2019 where it will be subject to the recalculation
for the entire performance period. A participant will be required to repay any
overpayment as a result of the recalculation.
ADJUSTMENTS TO AIP AWARDS
The FES Board of Directors retains the discretion to adjust the AIP payouts
downward regardless of the Company’s actual performance against the Company
Financial and Operational KPIs, either on a formula or discretionary basis or a
combination of the two, as the FES Board of Directors determines in its
discretion, including determining that no awards will be paid.
PROGRAM PARAMETERS
The program does not constitute a contract between the Company and any employee
nor should anything contained in the program be deemed to give any employee any
right to be retained in the employ of the Company or to interfere with the right
of the Company to discharge any employee at any time and to treat the employee
without regard to the effect which such treatment might have upon the employee
as a participant in the program.
All awards paid under this program shall at all times constitute general
unsecured liabilities of the Company, payable out of its own general assets. In
no event shall the Company be obliged to reserve any funds or assets to secure
the payment of such amounts and nothing contained in the program shall confer
upon the participant the right, title or interest in any assets of the Company.
The program is not a covered program under the Employee Retirement Income
Security Act of 1974 (ERISA); no contributions are required by employees under
this program.
The portion of the award set forth under “STIP Percentage” with respect to an
employee listed on Annex A hereto shall constitute a “Short Term Incentive
Award” for purposes of the FirstEnergy Corp. Amended and Restated Executive
Deferred Compensation Plan based on the portion of the AIP award that correlates
with the STIP award in prior years.
Notwithstanding any other provision of this program to the contrary, all amounts
due and payable under the AIP will be paid no later than March 15, 2019.
PROGRAM AUTHORITY AND QUESTIONS
The program is administered by the FES Board of Directors, which has the sole
authority and discretion to: (i) grant awards under the AIP, (ii) set, modify,
and determine achievement of KPI metrics, (iii) interpret the provisions of the
AIP and any AIP award,(iv) correct any defect and supply any omission in the AIP
and any AIP award, and (v) make all determinations necessary with respect to the
AIP and awards thereunder. All decisions and determinations made by the Board
shall be conclusive and binding on all persons.


4

--------------------------------------------------------------------------------




Questions regarding the AIP should be directed to the Executive Compensation
Team of the Corporate Human Resources Department.
Questions related to Operational / Departmental KPIs should be directed to the
employee’s local management or their local Human Resources representative.
PROGRAM MODIFICATION OR TERMINATION
The program may be amended or terminated at any time by the FES Board of
Directors during the program year.




5

--------------------------------------------------------------------------------


Exhibit 10.14


ANNEX A


Employee Name        STIP Percentage




6